DETAILED ACTION
	Claims 1-5 and 9-15 are pending. Claims 6-8 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (U.S. 2014/0199617) in view of Ichikawa et al. (U.S. 2012/0028188).
	Tsubaki et al. teaches a pattern-forming method, comprising in this order: step (1) of forming a film with an electron beam-sensitive or extreme ultraviolet radiation-sensitive resin (photoresist) composition that contains (A) a resin having an acid-decomposable repeating unit and capable of decreasing a solubility of the resin (A) (claim 1) in a developer containing an organic solvent by an action of an acid and (B) a low molecular weight compound capable of generating an acid upon irradiation with an electron beam or extreme ultraviolet radiation and decomposing by an action of an acid to decrease a solubility of the low molecular weight compound (B) in an organic solvent; step (2) of exposing the film with an electron beam or extreme ultraviolet radiation; and step (4) of developing the film with a developer containing an organic solvent after the exposing to form a negative pattern [0016-0019] wherein the resist film is formed by dissolving each of the components in a solvent and applied on a substrate wherein the coated substrate is then dried to form a photosensitive film [0113-0114] (claims 9 and 10). Tsubaki et al. also teaches wherein the low molecular weight compound (B) is a compound having such a structure that the polar group is protected with a leaving group capable of decomposing and leaving by the action of an acid (hereinafter also referred to as "acid-decomposable group") [0492] and can be preferably represented by the following formula (II-4):

    PNG
    media_image1.png
    112
    377
    media_image1.png
    Greyscale
[0564] wherein X+ is a counter cation [0565], Xf1 and Xf2 are fluorine atoms or an alkyl group substituted with at least one fluorine atom [0072], R11 and R12 are a hydrogen atom, a fluorine atom, or an alkyl group [0073], L1 is a divalent linking group [0074] such as a combination of -COO-, and a cycloalkylene group [0554], x1 is 1 [0078], y1 is 0 to 6 [0079], and Cy1 is a cyclic organic group substituted with a group having a structure that a polar group is protected with a leaving group capable of decomposing and leaving by an action of an acid [0075-0077] wherein the cyclic organic group includes a lactone ring structure [0555] or an adamantyl group from the viewpoint of capable control of diffusion in the film in PEB process and improvement of MEEF [0556] and when the anion capable of generating an acid represented by formula (I) has an acid-decomposable group, the acid-decomposable group may be bonded to the anion via a divalent linking group. For example, an embodiment of Cy being substituted with the acid-decomposable group via a divalent linking group is exemplified. The divalent linking group is not especially restricted, but -COO-, -OCO-, -CO-, -O-…an alkylene group, and a linking group obtained by combining two or more of these groups are exemplified [0562-0563], e.g. -COO- and alkylene, wherein the acid-decomposable group may be represented by the following formula (I-2):

    PNG
    media_image2.png
    84
    378
    media_image2.png
    Greyscale
[0027] wherein R3 is a monovalent organic group [0030] for example the following:

    PNG
    media_image3.png
    67
    95
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    76
    122
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    98
    116
    media_image5.png
    Greyscale
  or 
    PNG
    media_image6.png
    84
    103
    media_image6.png
    Greyscale
 [0380] which is equivalent to an acid generator comprising a salt represented by formula (I) of instant claims 1-5, 11, and 13-15 when Z+ is an organic cation, Q1 and Q2 are fluorine atoms or C1-C6 perfluoroalkyl groups, z is 0 to 6, R1 and R2 are hydrogen atoms, fluorine atoms, or C1-C6 perfluoroalkyl groups, L1 is a C2 alkanediyl group in which one methylene group is replaced by –CO- and the other methylene group is replaced by –O- and a C3-C12 cyclic hydrocarbon group, W1 is an adamantane ring or a C5-C11 cyclic hydrocarbon group in which a methylene is replaced by -O- and a methylene group is replaced by -CO-, L2 is a C1-C6 alkanediyl group in which a methylene group is replaced by –CO- and a methylene group is replaced by –O-, and R3-R5 are C1-C6 alkyl groups. Although Tsubaki et al. does not teach a specific example of the above compound having the specified groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound because Tsubaki et al. teaches the site (X) capable of decomposing by an action of an acid to generate a hydroxyl group or a carboxyl group is selected from a small number of formulae which are considered equally suitable for the sought invention. Tsubaki et al. further teaches a first object of the invention is to solve the problems in techniques for improving performances in ultrafine processing of semiconductor devices using electron beams or extreme ultraviolet radiation (EUV rays) and a second object is to provide a forming method of a pattern high in sensitivity, improved in pattern collapse, and having an excellent form not accompanied by the occurrence of bite at the lower part of the pattern [0014]. Therefore, it would have been obvious to one of ordinary skill in the art to make further modifications based on the teachings of Tsubaki et al. and arrive at the instantly claimed photoresist comprising a salt and resin through routine experimentation in order to achieve the optimum properties sought [0014]. Tsubaki et al. teaches the electron beam-sensitive or extreme ultraviolet radiation-sensitive resin composition in the invention may further contain, besides compound (B), a compound (B') capable of generating an acid upon irradiation with an electron beam or extreme ultraviolet radiation [0747] for example an iodonium salt [0750] but does not teach a salt represented by formula (D).
	However, Ichikawa et al. teaches a photoresist composition comprising a resin which comprises a structural unit derived from a compound having an acid-labile group and which is insoluble or poorly soluble in an alkali aqueous solution but becomes soluble in an alkali aqueous solution by the action of an acid, an acid generator and a compound represented by the following formula (I) [0006]:

    PNG
    media_image7.png
    123
    330
    media_image7.png
    Greyscale
[0006] wherein R1 and R2 are independently in each occurrence a C1-C12 hydrocarbon group, a C1-C6 alkoxy group, a C2-C7 acyl group, a C2-C7 acyloxy group, a C2-C7 alkoxycarbonyl group, a nitro group or a halogen atom, and m and n independently each represent an integer of 0 to 4 [0006] which is equivalent to a salt represented by formula (D) of instant claim 1 when RD1 and RD2 are a C1-C12 hydrocarbon group, a C1-C6 alkoxy group, a C2-C7 acyl group, a C2-C7 acyloxy group, a C2-C7 alkoxycarbonyl group, a nitro group or a halogen atom, and m’ and n’ each independently represent an integer of 0 to 4. Ichikawa et al. also teaches the photoresist composition of the present invention provides a good resist pattern having good focus margin, and is especially suitable for ArF excimer laser lithography, EUV lithography and EB lithography [0238]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsubaki et al. to include the salt (I) of Ichikawa et al. through routine experimentation in order to achieve a good focus margin and is suitable for ArF, EUV, and EB lithography.
	With regard to claim 12, Tsubaki et al. teaches resin (A) comprises a repeating unit having an acid-decomposable group [0220], preferably represented by formula (V) [0229] in which specific examples include the following formulas 1 and 12:

    PNG
    media_image8.png
    187
    333
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    169
    338
    media_image9.png
    Greyscale
[0251] wherein Rx is hydrogen or CH3, Rxa is an alkyl group having 1 to 4 carbon atoms, and p is 0 or 1 [0251] which are equivalent to structural units represented by formulas (a1-1) and (a1-2) respectively of instant claim 12 when Ra4 and Ra5 are hydrogen or methyl, La1 and La2 are –O-, Ra6 and Ra7 are C1-C4 alkyl groups, m1 and n1 are 0 or 1, and n1’ is 0. Tsubaki et al. further teaches two or more kinds may be used in combination [0382].
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Tsubaki in view of Ichikawa, the photoresist composition presently claimed shows excellent line edge roughness (LER) compared with a salt which does not have -OSi(R3)(R4)(R5) group as demonstrated in the declaration filed herewith together with the instant specification. Examples 7-14 provide photoresist patterns with smaller LER compared to Comparative Examples 1-4, particularly examples 9-14.
The Examiner would like to note that only Example 14 comprising composition 8 reads on instant claim 1 and is therefore the only composition capable of being compared against the prior art. Specifically, each of compounds (I-1), (I-2), (I-3), (I-99), and (I-103) are missing the linking group L2 as claimed. However, the comparative compound (B1-X2) in the declaration is from JP2017-119679 which has a publication date of July 6, 2017 which would not be considered the closest prior art because it has the same assignee and falls within the grace period exception under 35 U.S.C. 102(a)(2)(C) based on the earliest effective filing date of October 5, 2017 for the instant application. Nevertheless, the Examiner does agree that Example 14 shows a lower LER value than that of Comparative Example 4 equating to a 17% difference which could be considered significant. However, these results could not be correlated to other compounds encompassed by the broadly defined formula (I) of instant claim 1. For example, the definition of W1 in claim 1 is very broad such that a compound having a lactone structure such as that of formula (I-197) cannot be assumed to have similar results to an alicyclic hydrocarbon. This is especially true based on the results provided in the specification for examples that were part of the original scope of claim 1. Specifically, the LER for Example 13 comprising a compound having an adamantyl for W1 is 13% higher than that of Example 14 which could be considered unexpectedly superior based on Applicant’s remarks despite both being encompassed by original claim 1. Additionally, the new comparative example 4 is only 2.7% higher than that of original Example 13 which would not be considered superior. This clearly demonstrates the inconsistency in the interpretation of “lower” LER for compounds that were originally considered to be of the same invention and equally beneficial.
	Applicant also argues Tsubaki provides specific examples of the anion in the compound (B) [0576], [0586], and [0742] none of which contain an -OSiR3R4R5 group. Tsubaki does not provide any guidance for selecting various groups, among numerous possible combinations, to arrive at the salt of the present application. In other words, Tsubaki fails to present a finite number of options. Tsubaki also exemplifies compounds for compound (B’) [0774] none of which, conceded in the Office Action, has the specific structure represented by the formula (D) as claimed. None of Tsubaki and Ichikawa discloses or suggests the above noted results which can be achieved in the presently claimed invention by the combined use of the specified salt (I) and salt (D).
The Examiner respectfully disagrees. The prior art is not required to teach a specific example of each embodiment encompassed by the sought invention. This is clear by Tsubaki’s own teachings, specifically, Tsubaki teaches the specific examples referred to above “are shown below, but the invention is not restricted thereto” [0576], [0586], and [0742]. Tsubaki also teaches “the invention will be further specifically explained with reference to examples but the invention is not restricted to these examples [0951]. Thus, one of ordinary skill in the art would understand that the compounds encompassed by general formula (I), specifically formula (II-4) of Tsubaki include more than those exemplified which includes those of the instant claims. Further, DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) recites “The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.” In the instant case, Tsubaki teaches guidance throughout the disclosure to make various selections in line with the sought invention. Specifically, Tsubaki teaches regarding compound (B), as the specific and preferred examples of acid-decomposable groups, the same specific and preferred examples of "the structure that the polar group is protected with a leaving group capable of decomposing and leaving by the action of an acid" as described above in acid-decomposable resin (A) can be exemplified [0494] wherein “the specific examples of the groups capable of decomposing by the action of an acid to generate an alcoholic hydroxyl group are shown below” [0380] which includes five specific examples having the claimed -OSiR3R4R5 group. Tsubaki also teaches a first object of the invention is to solve the problems in techniques for improving performances in ultrafine processing of semiconductor devices using electron beams or extreme ultraviolet radiation (EUV rays). A second object is to provide a forming method of a pattern high in sensitivity, improved in pattern collapse, and having an excellent form not accompanied by the occurrence of bite at the lower part of the pattern [0014]. This too provides guidance for one skilled in the art to select various groups disclosed therein and arrive at the instant claims. Furthermore, the prior art is not required to teach the same benefit as Applicant for it to be obvious over the instant claims. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, Tsubaki sets out to find other commonly desired properties in the resist art that are equally as important/valuable as Applicant’s sought LER. The fact that Tsubaki, or Ichikawa, fail to teach LER as a benefit to the sought invention does not negate the overall teachings. Therefore, based on the entire disclosure of Tsubaki, together with Ichikawa, one of ordinary skill in the art would easily arrive at the instantly claimed composition through routine experimentation.
The declaration under 37 CFR 1.132 filed October 4, 2022 is insufficient to overcome the rejection of claims 1-5 and 9-15 based upon the 103 rejection over Tsubaki in view of Ichikawa as set forth in the last Office action because: it is not commensurate in scope with claim 1 nor is it commensurate in scope with the closest prior art, see above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722           

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722